PER CURIAM.
Ronnie Jerome Williams appeals his judgment and sentence for possession of cocaine, sale of cocaine, and conspiracy to sell cocaine, and raises three issues on appeal: (1) Whether the trial court erred in allowing the introduction of similar-fact evidence; (2) whether the evidence supports a conviction for conspiracy to sell cocaine; (3) whether the appellant can legally be convicted and sentenced for both possession and sale of cocaine arising from the same transaction.
We affirm issues 1 and 2 without comment. We affirm issue 3 in accord with our decision in St. Fabre v. State, 548 So.2d 797 (Fla. 1st DCA 1989), acknowledging conflict with V.A.A. v. State, 561 So.2d 314 (Fla. 2nd DCA 1990).
AFFIRMED.
WIGGINTON, MINER and WOLF, JJ., concur.